EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-12, 14-16 and 19 are canceled.
In lines 5-6 of claim 1, “the detected input voltage” has been changed to -- a detected input voltage --
In line 3 of claim 2, “a different one of the phases of” has been changed to -- a different one from the phase of --
In line 1 of claim 4, “wherein the one or more properties includes” has been changed to -- wherein the one or more properties include --
In line 1 of claim 5, “wherein the one or more circuit elements includes” has been changed to -- wherein the one or more circuit elements include --
In line 2 of claim 5, “the adjusted one or more properties includes” has been changed to -- one or more adjusted properties include –
In line 1 of claim 6, “wherein the one or more circuit elements includes” has been changed to -- wherein the one or more circuit elements include --
In line 2 of claim 6, “the adjusted one or more properties includes” has been changed to -- one or more adjusted properties include --

In line 3 of claim 7, “the adjusted one or more properties causes” has been changed to -- one or more adjusted properties cause --
In line 1 of claim 13, “the adjusted one or more properties includes” has been changed to -- one or more adjusted properties include --
In line 6 of claim 20, “the detected input voltage” has been changed to -- a detected input voltage --
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-9, 13, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a system comprising, inter alia, one or more circuit elements configured to adjust one or more properties including a droop coefficient of the one or more circuit elements based at least in part on a detected input voltage and a reference droop coefficient corresponding to a reference voltage in an attempt to maintain a consistent current input across the plurality of different power supplies.
Claims 2-9, 13 and 17-18 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 20 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for, inter alia, determining one or more properties including a droop coefficient of one or more circuit elements based at least in part on a detected input voltage and a reference droop coefficient corresponding to a reference voltage in an attempt to maintain a consistent current input across the plurality of different power supplies; and instructing one or more circuit elements to adjust the one or more properties. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vinciarelli (U.S. PG Publication No. 20060022650) discloses a droop compensation system includes a controlled current source that provides a scaled model of the PRM output current or VTM input current on an interface connection.
Shvarts (U.S. PG Publication No. 20060171178) discloses maintaining good load regulation for power supply with multiple power supply modules connected in parallel with compensating droop method.
de Hoog et al. (U.S. PG Publication No. 20170180006) discloses techniques for power sharing in DC networks using virtual impedance frequency droop control are provided. In one aspect, a method for power sharing in a DC network.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



26 March 2021
/EMILY P PHAM/            Primary Examiner, Art Unit 2837